                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,


        v.                                                     No. 3:18-cr-90 (JAM)

 WILSON VELEZ,
      Defendant.


                  ORDER GRANTING FOURTH RENEWED MOTION
             OF DEFENDANT WILSON VELEZ TO CONTINUE SENTENCING

       Defendant Wilson Velez has filed a fourth and renewed motion to continue sentencing

for a period of approximately 90 days so that he may have an opportunity to complete the

Security Risk Group (“SRG”) program at the State of Connecticut prison facility where he is

presently confined. Doc. #426. Velez has pleaded guilty in this federal case, and he faces a

lengthy term of federal incarceration. He states that his successful completion of the SRG

program may affect his designation and restrictions placed upon him by the federal Bureau of

Prisons (“BOP”) during the term of his federal imprisonment. See Doc. #424 at 4.

       Although Velez’s motion does not cite or refer to BOP designation policies, the

Government’s objection to Velez’s motion does not dispute that his completion of the SRG

program may have a favorable impact on his federal designation. Doc. #428. It appears from my

own review of BOP policies that there is a basis for Velez’s claim. See U.S. Dep’t. of Justice,

Federal Bureau of Prisons, Program Statement 5100.08, Inmate Security Designation and

Custody Classification Manual (2006) (Change Notice Sept. 4, 2019), available at

https://www.bop.gov/policy/progstat/5100_008cn.pdf.




                                                1
        The relevant BOP Program Statement provides: “At the time of initial designation, if the

Presentence Investigation Report or other documentation identifies the inmate as a possible

member of one of the Central Inmate Monitoring Disruptive Groups, DSCC staff will enter a

PSF [Public Safety Factor] on the BP-337.” Program Statement 5100.08, ch. 5, at 7; see also

Program Statement 5100.08, ch. 4, at 13 (outlining the Public Safety Factors to be noted in the

Inmate Load and Security Designation Form [BP-337]). An incoming person’s initial designation

is used to assign the inmate to an institution with a corresponding level of security (e.g.,

minimum, low, medium, or high security). See Program Statement 5100.08, ch. 5, at 7 (these

Public Safety Factors are “relevant factual information regarding the inmate’s current offense,

sentence, criminal history or institutional behavior” and which are “normally applied…prior to

an inmate’s initial assignment to an institution….”). For example, a male inmate who is

designated as a validated member of a Disruptive Group “will be housed in a High security level

institution.” Ibid.

        I cannot be certain that Velez’s completion of the SRG program will affect his federal

designation, but there is enough of a likelihood based on my review of the BOP policies to

warrant a continuance of the sentencing. I fully understand why the Government in good faith

objects to the motion for a continuance but conclude on balance that a continuance is warranted,

especially in light of the fact that Velez will remain imprisoned in the interim and also in the

absence of any prejudice to the victims who have chosen not to participate in these proceedings.

        As the Court itself has noted (Doc. #425), there is some tension between Velez’s request

to be allowed to complete the SRG program and his separate civil lawsuit that challenges his

SRG designation. See Velez v. Santiago, 18cv1584-JAM (D. Conn. Sept. 19, 2018). In his

motion to continue Velez now states, however, that he will move to dismiss this civil lawsuit,




                                                  2
and the Court will separately enter a dismissal order of that lawsuit when he files the motion.

Ultimately, the fact that Velez has challenged the lawfulness of the basis for his SRG designation

does not amount to an irreconcilable conflict with his intention at this time to complete the SRG

program in hopes that it may have a favorable effect on his federal BOP designation.

       The Court GRANTS the motion to continue sentencing (Doc. #426). Sentencing shall

proceed at 10:00am on June 23, 2020. Defendant shall file his sentencing memorandum by

June 9, 2020, and the Government file a sentencing memorandum by June 16, 2020.

       It is so ordered.

       Dated at New Haven this 6th day of March 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 3
